department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no ----------------- telephone number --------------------- refer reply to cc ita b03 plr-126246-11 date november internal_revenue_service number release date index number -------------------- ----------------------------------------- --------------------------- --------------- -------------------------- ---------------------------- ----------------------------- ---------------------------------- ------------------------ ---------------------------------- legend husband wife date date date date date date date year dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref dollar_figureg w x y -------------------- --------------- ------------------------- ----------------------- ----------------- ---------------------- ---------------------- ------------------- ----------------------- ------- ------------- ------------- ----------- ----------- ------------- ------------- ------------- ---- ---- plr-126246-11 z state state court ---------------------------------------------------------------------------------------- ---- ------------- dear ------------------------ this ruling responds to a letter dated date submitted by your authorized representatives requesting a ruling regarding the income_tax and gift_tax consequences of a lump-sum payment in satisfaction of husband’s obligations to wife to pay alimony and to leave one-third of his net estate to her under the divorce judgment and a settlement agreement incorporated into the divorce judgment statement of facts the facts submitted are as follows husband and wife were married on date and had four children who are now fully emancipated on date the parties entered into a separation agreement the separation agreement and obtained a divorce judgment the divorce judgment which was entered on date by the state court the divorce judgment incorporated but did not merge the separation agreement the separation agreement provides for alimony to be paid_by husband to wife the amount husband must pay is based on a percentage of the first dollar_figurea of his annual net_income plus a smaller percentage of his annual net_income exceeding dollar_figurea but not more than dollar_figureb with a dollar_figurec minimum annual payment if wife has annual net_income exceeding dollar_figured husband receives a credit against his alimony obligation for that year the term annual net_income of husband and wife is generally defined in the separation agreement as his or her annual adjusted_gross_income for federal_income_tax purposes disregarding certain types of income for example capital_gains_and_losses dividends and interest husband’s obligation to pay alimony to wife terminates on the earliest to occur of husband’s death wife’s remarriage or wife’s death currently husband is age w and wife is age x wife has not remarried and the parties anticipate that wife will not remarry during husband’s lifetime wife has never had annual net_income in excess of dollar_figured at present husband is paying the minimum alimony amount of dollar_figurec per year and the parties anticipate that husband’s alimony obligation will remain at the minimum amount for the duration of his obligation the separation agreement also requires husband to leave not less than one-third of his net estate to wife if she survives him and has not remarried at his death the term net estate is generally defined in the separation agreement as husband’s gross_estate passing to others under his will less funeral and testamentary expenses debts inheritance and estate_taxes and death_duties of every kind but also includes certain plr-126246-11 additions to his net estate however limited to the extent that he has provided the corpus thereof the parties disagree on the proper method for computing husband’s net estate under the separation agreement specifically the parties disagree on what comprises the net estate - whether gifts and inheritances are excluded and whether certain expenses and taxes are deductible the parties recognize that resolving these issues will be costly to husband’s estate and will delay distributions to his beneficiaries and to wife therefore the parties agreed to settle the matter by entering into a settlement agreement the modification agreement on date husband and wife entered into the modification agreement the modification agreement requires husband to pay wife a lump-sum amount of dollar_figuree in full settlement of his obligation under the separation agreement to pay alimony and to leave a portion of his net estate to wife the modification agreement also requires husband to continue to pay alimony to wife for a period of y months as provided in the separation agreement after the entry of the amended divorce judgment and after he pays the sum of dollar_figuree the modification agreement further provides that sec_71 of the internal_revenue_code as amended by the tax_reform_act_of_1984 shall apply to the modification agreement and that the lump-sum payment of dollar_figuree shall not be taxable to wife or deductible to husband but alimony payable for the y months shall be taxable to wife and deductible to husband the lump-sum payment of dollar_figuree was determined by a professional actuary who valued wife’s right to receive alimony for the term of her and husband’s life expectancy and wife’s right to receive one-third of husband’s net estate upon his death if she survives him the amount of the lump-sum payment was determined using the rp-2000 mortality tables and the rate of investment return based on the current estimated yield- to-maturity on 30-year treasury bonds of the lump-sum payment of dollar_figuree dollar_figuref is attributable to the present_value of wife’s right to lifetime payments for alimony as of date the balance of this payment dollar_figureg represents the present_value of wife’s right to receive one-third of husband’s net estate as of date the value of this testamentary transfer was computed using two alternative valuation methods one that values the net estate without regard to the deductions or exclusions and another that values the net estate then reduces the net estate by the amount of the contested exclusions and deductions the amount agreed upon by the parties was an amount in between the alternative values the modification agreement is contingent upon the parties obtaining i an opinion from the internal_revenue_service the service that the amount_paid to wife shall not be considered income to wife or result in income_tax_liability to her and shall not create any gift_tax liability to husband or wife and ii an amended divorce judgment the amended divorce judgment from the state court which incorporates the modification agreement the parties will seek amendment of the divorce judgment in the state plr-126246-11 court after receiving a favorable private_letter_ruling from the service the parties anticipate that there will be no difficulty in obtaining the amended divorce judgment on consent the modification agreement provides that if a favorable private_letter_ruling is not received from the service on the tax consequences of the payment as designated in the modification agreement the modification agreement will cease to be effective unless either or both of the parties waive the right to terminate the modification agreement the modification agreement further provides that if the amended divorce judgment is not obtained from the state court by date the modification agreement will terminate and will be void the parties represent that each of husband and wife has fully performed his or her obligations under the separation agreement and no arrears or other breach of the separation agreement is outstanding as of the effective date of the modification agreement further the parties represent that the modification agreement was negotiated in good_faith and after extended arm’s length negotiations throughout the negotiations both sides were represented by independent counsel the parties further represent that wife’s right to a share of husband’s estate constitutes a vested property interest under state law as does wife’s release and extinguishment of such right rulings requested you have requested the following rulings the payment of dollar_figuref in a lump sum by husband to wife in return for the extinguishment of his liability to pay alimony to wife will not be income to wife or result in income_tax_liability to wife the payment of dollar_figureg in a lump sum by husband to wife in extinguishment of her claim to one third of his net estate will not constitute income to wife or result in income_tax_liability to wife the payment of dollar_figuref in a lump sum by husband to wife in return for the extinguishment of his liability to pay alimony to wife will not constitute a gift which subjects husband or wife to a gift_tax the payment of dollar_figureg in a lump sum by husband to wife in extinguishment of her claim to one third of his net estate will not constitute a gift by husband to wife which subjects husband to a gift_tax the acceptance by wife of the payment of dollar_figureg in a lump sum in extinguishment of her claim to one third of husband’s net estate will not constitute a gift by wife plr-126246-11 to husband of the excess value if any of her entitlement to one third of husband’s net estate which subjects wife to a gift_tax law and analysis ruling_request sec_215 of the internal_revenue_code the code provides that an individual shall be allowed as a deduction an amount equal to the alimony or separate_maintenance payments paid during such individual's taxable_year sec_215 defines alimony or separate_maintenance payments as any alimony_or_separate_maintenance_payment as defined in sec_71 which is includible in the gross_income of the recipient under sec_71 sec_71 of the code provides that gross_income includes amounts received as alimony or separate_maintenance payments sec_71 defines the term alimony_or_separate_maintenance_payment as any payment in cash if a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income under sec_71 and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse a payment must meet all of the factors to qualify as alimony sec_71 of the code defines a divorce_or_separation_instrument as a a decree of divorce or separate_maintenance or a written instrument incident to such decree b a written_separation_agreement or c a decree requiring a spouse to make payments for the support or maintenance of the other spouse sec_1_71-1t q a-8 of the temporary income_tax regulations the regulations provides that spouses may designate that payments otherwise qualifying as alimony or separate_maintenance payments shall be nondeductible by the payor and excludible from gross_income by the payee by so providing in the divorce_or_separation_instrument as defined in sec_71 of the code see also h_r rep no pincite reprinted in u s c c a n the parties by clearly designating in a written_agreement can provide that otherwise qualifying payments will not be treated as alimony for federal_income_tax purposes and therefore will not be deductible or includible in income sec_1_71-1t q a-8 further provides that a copy of the divorce_or_separation_instrument containing the designation of payments as not alimony plr-126246-11 or separate_maintenance payments must be attached to the payee's first filed federal tax_return form_1040 for each year in which the designation applies sec_1_71-1t q a-26 of the regulations provides that sec_71 of the code as amended by sec_422 of the tax_reform_act_of_1984 the act division a of the deficit_reduction_act_of_1984 pub_l_no 98_stat_494 applies to any divorce or separation agreement instrument executed before date that has been modified on or after date if such modification expressly provides that sec_71 as amended shall apply to the instrument as modified where a separate contractual instrument has been entered into by the parties modifying changing or replacing the provisions of the initial agreement with respect to alimony the deductibility of a payment made pursuant to the second agreement is governed by the provisions of the second instrument lehrer v comm’r tcmemo_1980_256 however if a lump-sum payment is made in satisfaction of a mixture of alimony arrearages and future alimony obligations the payment is treated for tax purposes as alimony to the extent of alimony arrearages unless there is an amount specifically allocated to the satisfaction of future alimony obligations see 18_tc_1013 aff’d 209_f2d_430 2nd cir see also davis v comm’r 41_tc_815 428_f2d_140 9th cir 79_tc_456 aff’d 751_f2d_1168 11th cir in the instant case the purpose of the modification agreement is to carry out the terms of the separation agreement and the modification agreement will be incorporated into the amended divorce judgment thus the modification agreement is incident to a decree of divorce despite the time span of z years between the divorce judgment and the modification agreement see 19_tc_401 holding that the agreement entered into years after divorce settling disputes in respect of previous agreements was incident to the decree of divorce under the rule recognized in lehrer the provisions of the latter agreement the modification agreement determine the tax consequences of the payment made pursuant to the modification the parties modified the separation agreement to change the period over which alimony payments will be paid in doing so the parties elected to apply sec_71 of the code as amended by the act to the modification agreement by its terms accordingly sec_71 as amended by the act determines the characteristics of the lump-sum payment of dollar_figuref made pursuant to the modification agreement with regard to whether it qualifies as alimony or not the modification agreement expressly designates the lump-sum payment provided under the agreement as excludible from wife’s income and non-deductible from husband’s income for federal_income_tax purposes therefore the lump-sum payment does not meet one of the factors of sec_71 of the code that requires no such plr-126246-11 designation of the payment in the divorce_or_separation_instrument in order to meet the definition of alimony_or_separate_maintenance_payment for purposes of sec_71 and sec_215 further there are no past-due alimony payments involved in this case accordingly we conclude that the payment of dollar_figuref in a lump sum by husband to wife in return for the extinguishment of his liability to pay alimony to wife is not alimony_or_separate_maintenance_payment as defined in sec_71 and is not includible in wife’s income under sec_71 and not deductible by husband under sec_215 however the y month’s alimony payments made under the modification agreement satisfy all of the factors of sec_71 and qualify as alimony taxable to wife under sec_71 and deductible to husband under sec_215 ruling_request sec_1041 of the code provides that no gain_or_loss shall be recognized on a transfer of property from an individual to or in trust for the benefit of a spouse or a former spouse but only if the transfer is incident to the divorce sec_1041 provides that in the case of any transfer of property described in sec_1041 the property shall be treated as acquired by the transferee by gift and the basis of the transferee in the property shall be the adjusted_basis of the transferor sec_1041 provides that for purposes of sec_1041 a transfer of property is incident to the divorce if the transfer occurs within one year after the date on which the marriage ceases or is related to the cessation of the marriage sec_1_1041-1t q a-7 of the regulations addresses when a transfer of property is related to the cessation of the marriage q a-7 provides that a transfer of property is treated as related to the cessation of the marriage if the transfer is pursuant to a divorce_or_separation_instrument as defined in sec_71 and the transfer occurs not more than years after the date on which the marriage ceases a divorce_or_separation_instrument includes a modification or amendment to such decree or instrument any transfer not pursuant to a divorce_or_separation_instrument and any transfer occurring more than years after the cessation of the marriage is presumed to be not related to the cessation of the marriage this presumption may be rebutted only by showing that the transfer was made to effect the division of property owned by the former spouses at the time of the cessation of the marriage for example the presumption may be rebutted by showing that a the transfer was not made within the one-and six-year periods described above because of factors which hampered an earlier transfer of the property such as legal or business impediments to transfer or disputes concerning the value of the property owned at the time of the cessation of the marriage and b the transfer is effected promptly after the impediment to transfer is removed in this case although sec_1041 of the code had not yet been enacted when the parties’ divorce became final in year the transfers contemplated under the modification agreement are pursuant to a post-1984 document accordingly sec_1041 and the regulations thereunder are now relevant sec_1_1041-1t q a-7 specifically plr-126246-11 discusses when a transfer of property is related to the cessation of the marriage for purposes of transfers under instruments executed after enactment of sec_1041 in this case any transfer of property under the modification agreement will occur more than z years from the date the marriage ceased and thus is outside the one- year and six-year periods in the temporary regulations the parties’ reason for executing the modification agreement is to resolve differences that may arise at the time of husband’s death between wife and the heirs or representatives of husband's estate regarding the interpretation of the definition of net estate these differences are not the product of disputes between husband and wife concerning the division of the marital property owned by them at the time of the divorce as addressed in q a-7 further there is no indication of any legal or business impediments to an earlier transfer of property or to the earlier resolution of the areas of concern noted in the submission nevertheless sec_1_1041-1t q a-7 of the regulations also specifically recognizes that a divorce_or_separation_instrument includes a modification or amendment to such decree or instrument consequently any order from the divorce court that specifically modifies an original divorce_or_separation_instrument must be considered related to the cessation of the marriage if that is what the parties intend even if such order occurs many years after the divorce in this case the facts submitted and the representations made indicate that the parties will modify the divorce judgment and obtain the approval of the modifications by the state court accordingly assuming the parties receive an order issued by the state court amending the divorce judgment to incorporate the terms and provisions of the modification agreement we conclude that based on the representations set forth in the submissions the following transfers are related to the cessation of the marriage within the meaning of sec_1041 of the code and sec_1_1041-1t q a-7 of the regulations i husband’s transfer of dollar_figureg in cash to wife and ii wife's relinquishment of her right to receive a lump-sum payment upon husband's death equal to one-third of husband’s net estate pursuant to the separation agreement therefore pursuant to sec_1041 no gain_or_loss will be recognized on these transfers by wife or husband ruling_request sec_3 and sec_2511 of the code provides that the gift_tax shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 of the code provides that where property is transferred for less than an adequate_and_full_consideration in money_or_money's_worth the amount by which the value of the property exceeded the value of the consideration shall be deemed a gift sec_2516 of the code provides that where husband and wife enter into a written_agreement relative to their marital and property rights and divorce occurs within the plr-126246-11 year period beginning on the date one year before such agreement is entered into whether or not such agreement is approved by the divorce decree any transfers of property or interests in property made pursuant to such agreement to either spouse in settlement of his or her marital or property rights or to provide a reasonable allowance for the support of issue of the marriage during minority shall be deemed to be transfers made for a full_and_adequate_consideration_in_money_or_money's_worth prior to amendment by sec_425 of the act and effective before date sec_2516 of the code provided that where a husband and wife enter into a written_agreement relative to their marital and property rights and divorce occurs within two years thereafter whether or not such agreement is approved by the divorce decree any transfers of property or interests in property made pursuant to such agreement to either spouse in settlement of his or her marital or property rights or to provide a reasonable allowance for the support of issue of the marriage during minority shall be deemed to be transfers made for a full_and_adequate_consideration_in_money_or_money's_worth the act changed sec_2516 only insofar as to allow the parties an additional year before the divorce to enter into the written_agreement see sec_425 of the tax_reform_act_of_1984 pub_l_no 98_stat_494 sec_25_2516-1 of the regulations provides that transfers of property or interests in property made under the terms of a written_agreement between spouses in settlement of their marital or property rights are deemed to be for an adequate_and_full_consideration in money_or_money's_worth whether or not the agreement is approved by a divorce decree if the spouses obtain a final decree of divorce from each other within two years after entering the agreement sec_2053 of the code provides that the value of the taxable_estate shall be determined by deducting from the value of the gross_estate such amounts for claims against the estate as shall be allowable by the laws of the jurisdiction under which the estate is being administered under sec_2053 the deduction allowed for claims against the estate when founded on a promise or agreement is limited to the extent the claim was contracted bona_fide and for an adequate_consideration in money or money’s worth sec_2043 of the code provides a general_rule that for estate_tax purposes a relinquishment or promised relinquishment of marital rights in a decedent's property or estate is not considered to any extent a consideration in money_or_money's_worth however sec_2043 provides an exception for estates of decedents dying after date that for purposes of sec_2053 a transfer of property that satisfies the requirements of sec_2516 shall be considered to be made for an adequate_and_full_consideration in money_or_money's_worth see also revrul_60_160 1960_1_cb_374 regarding the deduction of amounts paid pursuant to a property settlement agreement to which sec_2516 does not apply plr-126246-11 husband and wife executed the separation agreement relative to their marital and property rights less than a year later the state court entered the decree of divorce therefore husband's obligations to make the inter_vivos and testamentary transfers under the separation agreement are within the purview of sec_2516 the inter_vivos transfers are deemed made for a full and adequate_consideration and are not subject_to the gift_tax similarly under sec_2043 of the code the lump-sum payment to be made to wife at husband's death pursuant to the separation agreement would be treated as made for adequate_and_full_consideration in money_or_money's_worth for purposes of sec_2053 thus the payment would be deductible under sec_2053 for estate_tax purposes as discussed above under the terms of the modification agreement husband is to pay wife a single lump-sum payment of dollar_figuree as well as y monthly alimony payments in lieu of all future payments husband or husband's estate is obligated to make under the separation agreement of this dollar_figuree payment dollar_figuref is intended to approximate the present_value of the alimony and support payments wife would otherwise receive under the separation agreement as noted above these alimony and support payments would not be subject_to gift_tax under sec_2516 of the code accordingly we conclude that the dollar_figuref lump-sum payment to be made by husband and accepted by wife will not be subject_to gift_tax therefore neither husband nor wife will be considered to make a gift_for the payment in husband’s case or acceptance in wife’ case of the lump-sum amount of the dollar_figuree payment dollar_figureg is intended to approximate the present_value of the amount due on husband’s death as noted above under sec_2043 of the code the lump-sum amount payable by husband's estate on husband's death under the separation agreement would be treated as made for adequate_and_full_consideration and therefore the payment would be deductible for estate_tax purposes a bona_fide dispute was presented regarding the computation of the amount due on husband's death in addition it is represented that the parties were dealing at arm's length the dollar_figureg amount as well as the y months of alimony payable under the modification agreement in satisfaction of this obligation is within the range of reasonable outcomes under the governing instrument and state law under these circumstances we conclude that the dollar_figureg lump-sum payment to be made by husband under the modification agreement will not be subject_to gift_tax therefore neither husband nor wife will be considered to make a gift_for the payment in husband’s case or acceptance in wife’ case of the lump-sum amount but cf revrul_79_118 1979_1_cb_315 concluding that additional_amounts paid pursuant to the donor's voluntary agreement to increase support payments made under a separation agreement constituted taxable_gifts by the donor plr-126246-11 this letter_ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling must be attached to any_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the information contained in the letter_ruling is based on the information and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request_for_ruling it is subject_to verification on examination except as specifically set forth above no opinion is expressed or implied concerning the federal tax consequences of the proposed transaction under any other provision of the code or regulations enclosed is a copy of the letter_ruling showing the deletions proposed to be made when the letter is disclosed under sec_6110 of the code in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely christopher f kane branch chief branch income_tax accounting enclosure copy for sec_6110 purposes cc
